As filed with the Securities and Exchange Commission on June 4, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21422 Trust for Advised Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Christopher E. Kashmerick Trust for Advised Portfolios 2020 East Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7385 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:March 31, 2015 Updated August 1, 2011 Item 1. Reports to Stockholders. V2 Hedged Equity Fund Semi- Annual Report to Shareholders March 31, 2015 V2 Hedged Equity Fund March 31, 2015 TABLE OF CONTENTS Page Expense Example 1 Schedule of Investments 2 Statement of Assets and Liabilities 6 Statement of Operations 7 Statement of Changes in Net Assets 8 Financial Highlights 9 Notes to Financial Statements 11 Approval of Investment Advisory Agreement Additional Information V2 HEDGED EQUITY FUND EXPENSE EXAMPLE For the Period Ended March 31, 2015 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs including sales charges (loads) on purchase payments and (2) ongoing costs, including management fees, distribution (12b-1) fees, shareholder servicing fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from November 1, 2014 to March 31, 2015 (the “period”). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 equals 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs such as sales charges (loads). Therefore, the second line of the table is useful in comparing the ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs could have been higher. Expenses Paid During the Period Beginning account value November 1, 2014 Ending account value March 31, 2015 Expenses paid during the period ended March 31, 2015(1) Investor Class Actual Example $ $ $ Hypothetical Example, assuming a 5% return before expenses Institutional Class Actual Example Hypothetical Example, assuming a 5% return before expenses (1) Expenses are equal to the Fund’s annualized expense ratio of 1.54% and 1.26% for Investor Class and Institutional Class shares, respectively, multiplied by the average account value over the period, multiplied by 151/365. Assumes all dividends and distributions were reinvested. 1 V2 Hedged Equity Fund SCHEDULE OF INVESTMENTS As of March 31, 2015 (Unaudited) Number of Shares Value COMMON STOCKS ― 99.5% AEROSPACE & DEFENSE ― 2.3% Honeywell International, Inc. $ AIR FREIGHT & LOGISTICS ― 2.2% United Parcel Service, Inc., Cl. B BANKS ― 4.5% JPMorgan Chase & Co. U.S. Bancorp (a) BEVERAGES ― 2.2% The Coca-Cola Co. BIOTECHNOLOGY ― 2.2% Amgen, Inc. Biogen, Inc. * Celgene Corp. * Gilead Sciences, Inc. * CAPITAL MARKETS ― 2.2% Northern Trust Corp. (a) CHEMICALS ― 4.4% Ecolab, Inc. (a) Praxair, Inc. (a) COMMUNICATIONS EQUIPMENT ― 2.3% QUALCOMM, Inc. (a) CONSUMER FINANCE ― 2.2% American Express Co. DISTRIBUTORS ― 2.2% Genuine Parts Co. DIVERSIFIED TELECOMMUNICATION ― 2.0% Verizon Communications, Inc. ELECTRIC UTILITIES ― 2.0% Xcel Energy, Inc. (a) ELECTRONIC EQUIPMENTINSTRUMENTS ― 2.3% TE Connectivity Ltd. ^ ENERGY EQUIPMENT & SERVICES ― 2.2% Schlumberger Ltd. ^ (a) FOOD & STAPLES RETAILING ― 2.2% CVS Health Corp. FOOD PRODUCTS ― 4.5% Hershey Co. $ Mead Johnson Nutrition Co. HEALTH CARE EQUIPMENT & SUPPLIES ― 2.2% Abbott Laboratories (a) 2 V2 Hedged Equity Fund SCHEDULE OF INVESTMENTS As of March 31, 2015 (Unaudited)(continued) Number of Shares Value HEALTH CARE PROVIDERS & SERVICES ― 4.5% UnitedHealth Group, Inc. $ Universal Health Services, Inc. HOUSEHOLD PRODUCTS ― 2.2% Colgate-Palmolive Co. INDUSTRIAL CONGLOMERATES ― 4.5% 3M Co. Roper Industries, Inc. (a) INSURANCE ― 4.5% Aon PLC ^ The Chubb Corp. (a) IT SERVICES ― 4.4% Automatic Data Processing, Inc. (a) Visa, Inc. MEDIA ― 4.4% Disney Walt Co. Omnicom Group, Inc. (a) MULTI-UTILITIES ― 2.0% Dominion Resources, Inc. OIL, GAS & CONSUMABLE FUELS ― 6.6% Chevron Corp. ConocoPhillips Exxon Mobil Corp. PAPER & FOREST PRODUCTS ― 2.3% International Paper Co. PHARMACEUTICALS ― 6.7% Johnson & Johnson Merck & Co., Inc. (a) Pfizer, Inc. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT ― 2.2% Microchip Technology, Inc. SPECIALTY RETAIL ― 2.2% The Home Depot, Inc. (a) TECHNOLOGY HARDWARE, STORAGE & PERIPHERALS ― 4.4% Apple, Inc. EMC Corp. (a) TEXTILES, APPAREL & LUXURY GOODS ― 2.3% V.F. Corp. (a) TRADING COMPANIES & DISTRIBUTORS ― 2.2% W.W. Grainger, Inc. TOTAL COMMON STOCKS (Cost $240,034,913) $ 3 V2 Hedged Equity Fund SCHEDULE OF INVESTMENTS As of March 31, 2015 (Unaudited) Number of Contracts Value PURCHASED OPTIONS ― 0.5% PUT OPTIONS ― 0.5% CBOE S&P 500 Index Exercise Price: $1,902, Expiration Date 5/04/2015 78 $ Exercise Price: $2,026, Expiration Date 5/04/2015 78 Exercise Price: $2,011, Expiration Date 5/14/2015 78 Exercise Price: $2,031, Expiration Date 6/08/2015 78 Exercise Price: $2,023, Expiration Date 6/29/2015 78 Total Put Options TOTAL PURCHASED OPTIONS (Cost $1,290,043) $ TOTAL INVESTMENTS ― 100.0% (Cost $241,324,956) Liabilities in Excess of Other Assets ― 0.0% ) TOTAL NET ASSETS ― 100.0% $ * Non-income producing security. ^ U.S. Dollar denominated foreign security. (a) All or a portion of the security is held as collateral for open short positions. The Global Industry Classification Standard (GICS ®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 4 V2 Hedged Equity Fund SCHEDULE OF INVESTMENTS As of March 31, 2015 (Unaudited) OPTIONS WRITTEN Number of Contracts Value CALL OPTIONS CBOE S&P 500 Index Exercise Price: $2,111, Expiration Date 4/06/2015 ) $ ) Exercise Price: $2,151, Expiration Date 4/13/2015 ) ) Exercise Price: $2,141, Expiration Date 4/20/2015 ) ) Exercise Price: $2,109, Expiration Date 4/27/2015 ) ) Exercise Price: $2,146, Expiration Date 5/04/2015 ) ) Exercise Price: $2,131, Expiration Date 5/11/2015 ) ) Exercise Price: $2,121, Expiration Date 5/18/2015 ) ) Exercise Price: $2,134, Expiration Date 6/01/2015 ) ) TOTAL CALL OPTIONS ) PUT OPTIONS CBOE S&P 500 Index Exercise Price: $1,964, Expiration Date 5/04/2015 ) ) Exercise Price: $1,941, Expiration Date 5/14/2015 ) ) Exercise Price: $1,957, Expiration Date 6/08/2015 ) ) Exercise Price: $1,953, Expiration Date 6/29/2015 ) ) TOTAL PUT OPTIONS ) TOTAL OPTIONS WRITTEN (Premiums received $2,420,190) $ ) 5 V2 Hedged Equity Fund STATEMENT OF ASSETS AND LIABILITIES March 31, 2015 (Unaudited) Assets: Investments in securities at value (cost $240,034,913) $ Purchased options, at value (cost $1,290,043) Receivables: Investment securities sold Deposits for options Dividends and interest Prepaid expenses Total assets Liabilities: Written Options (premiums received $2,420,190) Payables: Due to Custodian Due to Investment Adviser Distribution Fees - Investor Class (Note 6) Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Paid-in capital $ Accumulated undistributed net investment income Accumulated net realized loss on investments, purchased options and written options ) Net unrealized appreciation (depreciation) on: Investments Purchased options ) Written options Net Assets $ Investor Class: Net Assets $ Issued and Outstanding Net Asset Value, Redemption Price and Offering Price Per Share $ Institutional Class: Net Assets $ Issued and Outstanding Net Asset Value, Redemption Price and Offering Price Per Share $ The accompanying notes are an integral part of these financial statements. 6 V2 Hedged Equity Fund STATEMENT OF OPERATIONS For the Six Months Ended March 31, 2015 (Unaudited) Investment Income: Dividend income $ Interest income Total investment income Expenses: Advisory fees (Note 3) Administration and fund accounting fees Service fees (Note 5) Registration fees Transfer agent fees and expenses Legal fees Custody fees Audit fees Trustees' fees Compliance Fee Shareholder reporting fees Miscellaneous Insurance fees Interest expense Distribution fees - Investor Class (Note 4) Total expenses Net investment income Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) on: Investments ) Purchased options ) Written Options Net realized (loss) ) Net change in unrealized appreciation/depreciation on: Investments Purchased options ) Written Options Net change in unrealized appreciation/depreciation Net realized and unrealized loss on investments, purchased options and written options ) Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. 7 V2 Hedged Equity Fund STATEMENTS OF CHANGES IN NET ASSETS For the Period November 1, 2014* Through March 31, 2015 Increase (Decrease) in Net Assets from: Operations: Net investment income $ Net realized gain (loss) on investments, purchased options and written options ) Net change in unrealized appreciation/depreciation on investments, purchased options and written options Net increase in net assets resulting from operations Distributions to shareholders: From net investment income: Investor Class ) Institutional Class ) Total distributions to shareholders ) Capital Transactions: Net proceeds from shares sold: Investor Class Institutional Class Reinvestment of distributions: Investor Class Institutional Class Cost of shares repurchased: Investor Class - Institutional Class ) Net increase in net assets from capital transactions Total Increase in Net Assets Net Assets: Beginning of year - End of year $ Undistributed net investment income $ Capital Share Transactions: Shares sold: Investor Class Institutional Class Shares reinvested: Investor Class 18 Institutional Class Shares repurchased: Investor Class - Institutional Class ) Net increase in shares outstanding The accompanying notes are an integral part of these financial statements. 8 V2 Hedged Equity Fund FINANCIAL HIGHLIGHTS Investor Class For the Period November 1, 2014* Through March 31, 2015 Net Asset Value, Beginning of Period $ INCOME (LOSS) FROM INVESTMENT OPERATIONS: Net investment income Net realized and unrealized loss on investments ) Total Income from Investment Operations LESS DISTRIBUTIONS: From net investment income ) Total Distributions ) Net Asset Value, End of Period $ Total Return %(1) SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets %(2) Ratio of net investment income to average net assets %(2) Portfolio turnover rate(3) 39 %(1) * Commencement of Operations Not Annualized. Annualized. Portfolio turnover rate is calculated for the Fund with distinguishing between classes. 9 V2 Hedged Equity Fund FINANCIAL HIGHLIGHTS Institutional Class For the Period November 1, 2014* Through March 31, 2015 Net Asset Value, Beginning of Period $ INCOME (LOSS) FROM INVESTMENT OPERATIONS: Net investment income Net realized and unrealized loss on investments ) Total Income from Investment Operations LESS DISTRIBUTIONS: From net investment income ) Total Distributions ) Net Asset Value, End of Period $ Total Return % (1) SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets % (2) Ratio of net investment income to average net assets % (2) Portfolio turnover rate(3) 39 % (1) * Commencement of Operations Not Annualized. Annualized. Portfolio turnover rate is calculated for the Fund with distinguishing between classes. 10 V2 HEDGED EQUITY FUND Notes to the Financial Statements March 31, 2015 (Unaudited) NOTE 1 – ORGANIZATION V2 Hedged Equity Fund (the “Fund”) is a diversified series of Trust for Advised Portfolios (the “Trust”). The Trust, a Delaware Statutory Trust, is registered under the Investment Company Act of 1940, as amended (the “1940 Act”) as an open-end investment management company.The Fund commenced operations on November 1, 2014. The Fund’s investment objective is to provide long-term capital appreciation with reduced volatility. On April 30, 2015, the Board of the Trustees, on behalf of the Fund, upon the recommendation of V2 Capital, LLC (“the Adviser”), and because the Fund is not economically viable with no meaningful prospects for growth, approved a plan to liquidate the Fund. The Fund was liquidated on May 7, 2015. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”) for investment companies. The presentation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expenses during the period. Actual results may differ from those estimates. (a) Securities Valuation The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). The inputs or methodology used in determining the value of each Fund’s investments are not necessarily an indication of the risk associated with investing in those securities. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized into three broad categories as defined below: Level 1 - Quoted prices in active markets for identical securities. An active market for a security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis. A quoted price in an active market provides the most reliable evidence of fair value. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates, and similar data. Level 3 - Significant unobservable inputs, including the Fund's own assumptions in determining fair value of investments Equity Securities that are traded on a national securities exchange are stated at the last reported sales price on the day of valuation. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized as Level 1 of the fair value hierarchy. Short-term investments classified as money market instruments are valued at NAV. These investments are categorized as Level 1 of the fair value hierarchy. Other financial derivative instruments, such as foreign currency contracts, options contracts, futures, or swap agreements, derive their value from underlying asset prices, indices, reference rates, and other inputs or a combination of these factors. These contracts are normally valued on the basis of broker dealer quotations or pricing service providers at the settlement price determined by the relevant exchange. Depending on the product and the terms of the transaction, the value of the derivative contracts can be estimated by a pricing service provider using a series of techniques, including simulation pricing models. The pricing models use inputs that are observed from actively quoted markets such as issuer details, indices, spreads, interest rates, 11 V2 HEDGED EQUITY FUND Notes to the Financial Statements March 31, 2015 (Unaudited) (Continued) curves, dividends and exchange rates. Derivatives that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the fair values of the Fund’s consolidated investments in each category investment type as of March 31, 2015: Description Level 1 Level 2 Level 3 Total Assets Common Stock $ $
